Exhibit 10(bb)


TXU
DEFERRED COMPENSATION PLAN
for
DIRECTORS OF SUBSIDIARIES
 
(As amended effective February 18, 2005)
 
Section 1.  Purpose
 
1.1 Purpose. The TXU Deferred Compensation Plan for Directors of Subsidiaries
(the “Plan”) was established, effective April 1, 1998, was renamed and restated
effective May 12, 2000 in connection with the corporate name change of the
Company, was further amended and restated effective August 18, 2000 and August
17, 2001, and is hereby further amended and restated effective February 18,
2005. The primary purpose of the Plan is to provide deferred compensation to
non-employee members of the boards of directors and/or advisory boards of
directors of participating subsidiaries who receive an annual retainer, and to
allow such persons to purchase Performance Units with such deferrals. The Plan
is designed as an unfunded arrangement under the provisions of the Employee
Retirement Income Security Act of 1974, as amended, and of the Internal Revenue
Code of 1986, as amended.
 
Section 2.  Definitions
 
2.1 Definitions. Whenever used hereinafter, the following terms shall have the
meanings set forth below:
 

 
(a)
“Advisory Director” means a member of the advisory board of directors of a
Participating Subsidiary who is not a current or former employee of the Company
or any of its subsidiaries.

 

 
(b)
“Beneficiary” means the person or persons named by the Participant as the
recipient(s) of any distribution remaining to be paid to the Participant under
the Plan upon the Participant’s death.

 

 
(c)
“Change in Control” means a change in control of the Company of a nature that
would be required to be reported in response to Item 5.01 of the Securities and
Exchange Commission Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”), or would have been required to be so reported but for the fact
that such event had been “previously reported” as that term is defined in Rule
12b-2 of Regulation 12B under the Exchange Act; provided that, without
limitation, such a change in control shall be deemed to have occurred if: (i)
any Person is or becomes the beneficial owner (as defined in Rule 13-d3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (apart from rights accruing under special
circumstances) having the right to vote at elections of directors (“Voting
Securities”); or (ii) individuals who constitute the Board of Directors on the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be, for purposes of this
clause (ii), considered as though such person were a member of the Incumbent
Board; or (iii) a recapitalization of the Company occurs which results in either
a decrease by 33% or more in the aggregate percentage ownership of Voting
Securities held by Independent Shareholders (on a primary basis or on a fully
diluted basis after giving effect to the exercise of stock options and warrants)
or an increase in the aggregate percentage ownership of Voting Securities held
by non-Independent Shareholders (on a primary basis or on a fully diluted basis
after giving effect to the exercise of stock options and warrants) to greater
than 50%; or (iv) all or substantially all of the assets of the Company are
liquidated or transferred to an unrelated party; or (v) the Company is a party
to a merger, consolidation, reorganization or other business combination
transaction pursuant to which the Company is not the surviving ultimate parent
entity; or (vi) the Company is a party to a merger, consolidation,
reorganization or other business combination transaction which requires the
approval of the shareholders of the Company and which results in an increase of
20% or more in the number of Voting Securities outstanding. For purposes of this
definition, the term “Person” shall mean and include any individual,
corporation, partnership, group, association or other “person”, as such term is
used in Section 14(d) of the Exchange Act, other than the Company, a subsidiary
of the Company or any employee benefit plan(s) sponsored or maintained by the
Company or any subsidiary thereof, and the term “Independent Shareholder” shall
mean any shareholder of the Company except any employee(s) or director(s) of the
Company or any employee benefit plan(s) sponsored or maintained by the Company
or any subsidiary thereof.

 

 
(d)
“Committee” means the Organization and Compensation Committee of the board of
directors of the Company.

 

 
(e)
“Company” means TXU Corp., its successors and assigns.

 

--------------------------------------------------------------------------------



 
(f)
“Compensation” means, with respect to each Participant, such Participant’s
annual retainer, exclusive of any attendance fee or other compensation paid such
Participant.

 

 
(g)
“Dividend Equivalent Credits” means additional Performance Units which shall be
credited to Participants’ Accounts pursuant to the provisions of Section 5.3

 

 
(h)
“Outside Director” means a member of the board of directors of a Participating
Subsidiary who is not a current or former officer or employee of the Company or
any of its subsidiaries.

 

 
(i)
“Participant” means an Outside Director or an Advisory Director of a
Participating Subsidiary who has been designated by the Committee as eligible to
participate in this Plan, who elects to participate in the Plan, and whose
account(s) has not been completely distributed.

 

 
(j)
“Participating Subsidiary” means a subsidiary of the Company which elects to
participate in this Plan. Exhibit “A” attached hereto lists the initial
Participating Subsidiaries. Exhibit “A” may be amended from time to time without
further notice from the Company to accurately reflect the Participating
Subsidiaries.

 

 
(k)
“Performance Unit” means a measure of participation under the Plan having a
value equal to the value of a share of Stock, as determined by the value of such
Stock in the Trust.

 

 
(l)
“Plan Administrator” means the person(s) appointed to assist the Committee in
carrying out the day-to-day operations of the Plan.

 

 
(m)
“Plan Year” means the twelve-month period beginning April 1 and ending March 31.

 

 
(n)
“Stock” means common stock of the Company.

 

 
(o)
“Trust” means the irrevocable grantor trust established by the Company, as agent
for the Participating Subsidiaries, to purchase, hold, and sell shares of Stock
so as to establish the number and value of Performance Units allocable to
Participants’ accounts and from which benefits under the Plan will be paid.

 
Section 3.  Participation and Deferral Election
 
3.1 Participation. Each of the Company’s subsidiaries may elect to participate
in the Plan by action of its board of directors. Each eligible Outside Director
and Advisory Director may elect to become a Participant by deferring a
percentage of Compensation (in 25 percent increments up to 100 percent) pursuant
to an irrevocable written election which shall specify the percentage of
Compensation to be deferred for the applicable Plan Year and the Maturity Period
(as defined below) for such deferral. Such written election shall be completed
and filed with the Plan Administrator prior to the beginning of the applicable
Plan Year. A Participant may, subject to, and in accordance with, procedures and
guidelines approved from time to time by the Plan Administrator, modify the
Maturity Period relating to any such deferral provided that: (i) any such
modification must be made at least twelve (12) months prior to: (a) the date
that the deferrals would otherwise mature, in the case of a requested extension
of the Maturity Period, or (b) the desired maturity date, in the case of a
requested reduction of the Maturity Period; and (ii) the Maturity Period must
continue to be within the limits provided for in Section 4.1 hereof.
 
3.2 Compensation Reductions. Compensation deferred under the Plan will be
ratably deducted in each quarter of the Plan Year.
 
-2-

--------------------------------------------------------------------------------


 
Section 4.  Maturity Periods.
 
4.1 Maturity Periods. Each Compensation Deferral shall have a maturity period
(“Maturity Period”) of not fewer than three nor more than ten years as indicated
in the Participant’s written election. The Maturity Period shall begin on the
first day of the Plan Year in which the Compensation deferral is made.
 
Section 5.  Participant Accounts
 
5.1 Separate Accounts. The Plan Administrator shall establish and maintain an
individual account for Compensation deferrals elected by each Participant for
each Plan Year. The account shall be credited as of the first day of the Plan
Year with the amount of Compensation to be deferred during the Plan Year.
 
5.2 Performance Units. Any and all amounts credited to a Participant’s account
shall be converted into Performance Units as of the applicable date. After
notification of the number of shares acquired by the Trust with the aggregate
credits to Participants, as provided in Subsection 6.2, the Plan Administrator
will allocate a number of Performance Units, including fractional units, to
individual accounts based on the relative percentage of each Participant’s
credits to the total of such credits for all Participants.
 
5.3 Dividend Equivalent Credits. Additional Performance Units shall be credited
to a Participant’s account as Dividend Equivalent Credits. Such Dividend
Equivalent Credits shall be determined by multiplying the Performance Units
recorded in a Participant’s account by the amount of any regular or special cash
dividend declared on each share of Stock and dividing the product by the amount
paid by the Trust for a share of such Stock with the dividend amounts.
 
5.4 Date of Credit. Dividend Equivalent Credits shall be credited to a
Participant’s account as of the same date as the cash dividend on the Stock is
paid to shareholders.
 
5.5 Unsecured Interest. All Performance Units credited to the account of each
Participant shall be for record purposes only. No Participant or Beneficiary
shall have any security interest whatsoever in any assets of the Company or any
Participating Subsidiary. To the extent that any person acquires a right to
receive payments under the Plan, such right shall not be secured or represented
by any issued Stock or common stock to be issued.
 
Section 6.  Investment and Funding
 
6.1 Grantor Trust. The benefits to be derived by Participants in the Plan will
be funded through the Trust; provided, however, that any Stock, cash, or other
property held by the Trust that was contributed by a Participating Subsidiary
shall at all times be subject to the claims of general creditors of such
Participating Subsidiary.
 
6.2 Funding of Trust. Upon determination of the total amount to be credited to
the accounts of the Participants of each Participating Subsidiary for a Plan
Year, each Participating Subsidiary shall promptly provide the Trust with funds
in the aggregate of such amounts. The Trustee will invest such aggregate amount
in shares of the Stock and promptly notify the Plan Administrator of the number
of shares acquired. The Trustee will use any cash dividends received on Stock
held in the Trust to buy additional shares of Stock and promptly notify the Plan
Administrator of the number of shares so acquired.
 
-3-

--------------------------------------------------------------------------------


6.3 Distributions from Trust. The Trustee, upon notification from the Plan
Administrator, will make the distributions of matured benefits to Participants
or their Beneficiaries as provided in the Plan. If Trust assets are insufficient
to pay the amount of a matured benefit of any Participant, the Participating
Subsidiary of such Participant will pay such deficiency directly to the
Participant or Beneficiary. Any assets held in the Trust which the Trustee
determines to be in excess of those required to pay the benefits when due to
Participants may be returned to the Participating Subsidiaries.
 
6.4 Voting of Stock Held in Trust. Stock held in the Trust shall be voted by the
Trustee in its discretion.
 
Section 7.  Distribution of Account Values
 
7.1 Value of a Participant’s Account. The value of a Participant’s account will
equal the value of shares of Common Stock acquired with the Participant’s
Compensation deferrals and represented in Performance Units applicable to the
designated Maturity Period, together with all Dividend Equivalent Credits earned
thereon.
 
7.2 Form and Timing of Distribution. The value of a Participant’s account at
maturity shall be determined as provided in Subsection 7.1 and shall be paid in
cash. Such payment shall be made as soon as practicable, but in no event later
than thirty (30) days following maturity of the Participant’s account. No
interest shall accrue or be paid from date of maturity to date of payment on
such amounts.
 
Section 8.  Termination of Service
 
8.1 Termination of Service Due to Death or Disability. In the event a
Participant’s service is terminated by reason of death or disability, all
amounts credited to the account shall mature upon such termination. The
Participant or the Participant’s Beneficiary shall then receive, as soon as
practicable after the date of such termination, a distribution of the
Participant’s account in the form elected by the Participant based on the value
of the account as provided in Subsection 7.1.
 
8.2 Termination of Service Prior to the End of the Plan Year. In the event a
Participant’s service is terminated for any reason prior to the end of the Plan
Year, the deferred amount and Dividend Equivalent Credits for such Plan Year
will be recomputed as of the date of termination. The value of the recomputed
account shall be an amount equal to the product of the value of the Performance
Units at the date of termination credited to the Participant’s account
multiplied by a fraction, the numerator of which is the actual Compensation
reduction for the portion of the Plan Year preceding termination, and the
denominator of which is the Compensation reduction elected for the entire Plan
Year.
 
Section 9.  Nontransferability
 
9.1 Nontransferability. In no event shall any distribution or payment under this
Plan be made to any assignee or creditor of a Participant or a Beneficiary.
Prior to the time of a distribution or payment hereunder, a Participant or a
Beneficiary shall have no rights by way of anticipation or otherwise to assign
or otherwise dispose of any interest under this Plan.
 
-4-

--------------------------------------------------------------------------------


Section 10.  Designation of Beneficiaries
 
10.1 Specified Beneficiary. A Participant shall designate a Beneficiary or
Beneficiaries who, upon the Participant’s death, are to receive the amounts
which otherwise would have been paid to the Participant. All Beneficiary
designations shall be in writing and signed by the Participant, and shall be
effective only if and when delivered to the Plan Administrator during the
lifetime of the Participant. A Participant may, from time to time during the
Participant’s lifetime, change the Beneficiary or Beneficiaries by a signed,
written instrument delivered to the Plan Administrator. The payment of amounts
shall be in accordance with the last unrevoked written designation of the
Beneficiary that has been signed and so delivered.
 
10.2 Estate as Beneficiary. If a Participant designates a Beneficiary without
providing in the designation that the Beneficiary must be living at the time of
each distribution, the designation shall vest in the Beneficiary all of the
distributions whether payable before or after the Beneficiary’s death, and any
distributions remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate. In the event a Participant shall not designate a
Beneficiary or Beneficiaries, or if for any reason such designation shall be
ineffective, in whole or in part, as determined solely in the discretion of the
Plan Administrator, the distribution that otherwise would have been paid to such
Participant shall be paid to the Participant’s estate and in such event the term
“Beneficiary” shall include the Participant’s estate.
 
Section 11.  Rights of Participants
 
11.1 Board Membership. All Participants who are Directors understand that they
are elected by the shareholders of a Participating Subsidiary and nothing in
this Plan shall interfere with or limit in any way the manner in which a
Director is elected and serves in such capacity nor confer upon a Participant
any additional right to continue to serve as a Director. All Participants who
are Advisory Directors understand that they are appointed by the management of a
Participating Subsidiary and nothing in this Plan shall interfere with or limit
the manner in which an Advisory Director is appointed and serves in such
capacity nor confer upon a Participant any additional right to continue to serve
as an Advisory Director.
 
11.2 No Inference. Nothing herein shall be construed to create any employment
relationship between any Participant and the Company or any Participating
Subsidiary nor infer that any Advisory Director performs any policy-making
function for, or participation in the control of, the Company or any
Participating Subsidiary.
 
Section 12.  Administration
 
12.1 Administration. The Committee shall be responsible for the administration
of the Plan. The Committee is authorized to interpret the Plan, to prescribe,
amend, and rescind rules and regulations relating to the Plan, provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company and the Participating Subsidiaries, and to make all other
determinations necessary or advisable for the administration of the Plan or to
delegate such duties to the Plan Administrator. Any determination of the
Committee or interpretation or other action made or taken by the Committee with
respect to the Plan, shall be final, binding and conclusive for all purposes and
upon all persons whomsoever. The Committee shall appoint a Plan Administrator to
assist in carrying out the operations of the Plan.
 
12.2 Annual Reports. The Plan Administrator shall render annually a written
report to each Participant which shall set forth, at a minimum, the
Participant’s account balances as of the end of the most recent Plan Year.
 
12.3 Costs. Participants shall bear costs equal to the costs incurred by the
Trust related to the purchase and sale of Stock by the Trust. The Participating
Subsidiaries shall pay all other costs of the Plan and the Trust.
 
-5-

--------------------------------------------------------------------------------


Section 13.  Amendment or Termination of the Plan
 
13.1 Amendment or Termination of the Plan. The board of directors of the Company
may amend, terminate, or suspend the Plan at any time. Any such amendment,
termination, or suspension of the Plan shall be effective on such date as such
board of directors may determine. An amendment or modification of the Plan may
affect Participants at the time thereof as well as future Participants, but no
amendment or modification of the Plan for any reason may diminish any
Participant’s account as of the effective date thereof. Upon Plan termination,
Subsection 8.2 shall apply as if the Plan termination date were the termination
of service date.
 
Section 14.      Change in Control
 
14.1 Notwithstanding anything in this Plan to the contrary, in the event of a
Change in Control: (a) the provisions set forth in Section 8.2 relating to the
recomputation of a Participant’s account shall no longer apply such that, upon
distribution of a Participant’s account, such Participant shall be entitled to
the full value of all Performance Units being distributed without forfeiture or
recomputation of any kind; (b) all amounts that would mature within twelve (12)
months of such Change in Control shall be deemed to have matured and be paid in
full promptly, and in any event within thirty (30) days, following such Change
in Control; and (c) with respect to all amounts that would mature more than
twelve (12) months following such Change in Control, Participants shall be
entitled to elect, as of the date of such Change in Control, to have such
amounts mature and be paid on the first anniversary of such Change in Control or
as of the date they would otherwise mature under the terms of the Plan.
 
Section 15.  Requirements of Law
 
15.1 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Texas.
 
Section 16.  Withholding Taxes
 
16.1 Withholding Taxes. The Company and the Participating Subsidiaries shall
have the right to deduct from all cash payments under the Plan or from a
Participant’s compensation an amount necessary to satisfy any Federal, state, or
local withholding tax requirements.
 
EXECUTED effective as of the 18th day of February, 2005.
 
TXU CORP.
 
By: /s/ Diane
Kubin                                                                
Diane Kubin,
Assistant Secretary

-6-

--------------------------------------------------------------------------------



EXHIBIT “A”
 
PARTICIPATING SUBSIDIARIES
 
TXU Electric Company


 
-7-

--------------------------------------------------------------------------------

